Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 11/12/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record:
U.S. Patent Application Publication No. 20130018965 to Ramachandran et al. teaches a system and method for identifying abusive message objects (e.g., URLs, email addresses, etc.), abusive infrastructure components and/or abusive users of a message communication medium(s). In particular, abusive message objects may be identified by aggregating abuse reports to assign abuse values to message objects used within messages by reported users identified within the abuse reports. Abusive users may be identified based upon (e.g., unreported) users that have sent messages comprising message objects identified as abusive. Users may also be identified as abusive users based upon account usage patterns within the message communication medium(s) (e.g., a broadcast usage pattern where a user sends a large number of messages, but receives few responses). Additionally, infrastructure components associated with abusive users 
U.S. Patent Application Publication No. 20080189380 to Bosworth et al. teaches a system and method for curtailing objectionable behavior in a web-based social network is disclosed. The method includes monitoring various actions of users of a web-based social network for objectionable behavior. The monitored actions are those that affect other users of the social network. A policy is determined based on behaviors of users. The policy may be violated by a user if the user exceeds a policy threshold. Some monitored actions include the poking, friend requesting, and wall posting. A policy may be violated by multiple occurrences of a single type of action or by a combination of different types of actions. Upon a policy violation, a warning may be issued to the user or the user's account may be suspended.
U.S. Patent Application Publication No. 20130086641 to Mehr et al. teaches a system and method for uses any or all of information of a user and/or user's activity at a second web site, information of the user's friends or other connections at the second web site, or registration information of the user, to determine whether to allow the user to communicate with other users of a first web site, prevent the user from communicating with other users of the first web site, or monitor the user's communications and allow or prevent the user from further communication based on the monitored communications at the first web site.
However, prior art references fail to teach the combination of features “…detecting, by a computer, a comment posted, uploaded, or being posted or uploaded to a first social account of a social network on Internet; determining, by the computer, whether the comment is recognizable as known undesirable content; responsive to a determination that the comment is not recognizable as known undesirable content, determining, by the computer, whether the comment is from a known undesirable source; responsive to the comment not being from a known undesirable source, determining, by the 
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 8 and 15 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168